Mr. Justice Morris
delivered the opinion of the Court:
Passing over, as unimportant in the determination of the merits of this case, some questions of pleading and practice that present themselves at the threshold, we are of opinion that neither the bill of complaint, nor the testimony taken in support of it, shows sufficient ground for the declaration of a resulting trust in this case in favor of the complainant for the portion of the purchase money of the property in controversy shown to have been paid by her. Eor the establishment of such a resulting trust it must be clearly shown that the whole purchase money was paid by the person seeking to have such trust declared, or that the purchase was of some definite interest or determinate aliquot part of the property. In the absence of any satisfactory proof *5of tbe amount of tbe purchase money in this ease, and therefore of proof as to the proportion of the sum of $400 advanced by the complainant to the whole purchase money, it is impossible to es*tablish a resulting trust in any part or share of the property in favor of the complainant.
But while the bill of complaint and the testimony are insufficient to establish a resulting trust, we are likewise of opinion that there is sufficient allegation and ample proof of facts in this case to show an equitable lien on this property in favor of this complainant to the amount of $400. It has been broadly held in some cases that an equitable lien will be declared to exist when there are such relations between the parties as will make it right and just to declare the lien. Kelly v. Kelly, 54 Mich. 30, 19 N. W. 580; Perry v. Board of Missions, 102 N. Y. 99, 6 N. E. 116; Rucker v. Abell, 8 B. Mon. 566, 48 Am. Dec. 406; Gavin v. Carling, 55 Md. 530; Society of Shakers v. Watson, 15 C. C. A. 632, 37 U. S. App. 141, 68 Fed. 730. It is not necessary for us to go that far in the present case. For here an express agreement is shown, although not in writing, whereby, in consideration of the contribution by the complainant of the sum of $400 to the purchase money of a certain piece of property, she was promised by the purchaser that she should have practically a life estate in the premises, in common with the purchaser; and, upon that inducement and with that agreement between herself and her son, the purchaser, she paid her share of the money and entered into the possession of the property, and retained that possession until she was evicted under what she would seem to regard as false representations.
It seems to us that it would be difficult to conceive a case, apart from one of express agreement, in which a court of equity would be more justified in declaring an equitable lien. Indeed, we find very little difference in principle between this case and one of express agreement, in consideration of a specified sum of money, to put a party in possession for life, with possession thereupon taken. The agreement here was substantially an express agreement; and while, under the circumstances, it may have been insufficient to create either a resulting trust, or sxich an es*6tate for life as the law will recognize, the case presented would become one of the grossest injustice if a court of equity will permit this complainant in her remarkably advanced years to lose the benefit of the money which she put into this property, now enjoyed at her expense by a stranger to her blood.
It would appear that it was the theory of a resulting trust which was mainly, if not exclusively, presented to the court below, and for the failure to establish which the learned justice Avho held that court dismissed the bill of complaint. In so ruling we think he was right. But the theory of an equitable lien was evidently ignored in the case, and, inasmuch as that theory is fully substantiated by the record, we think there was error in the dismissal of the bill.
We are of opinion that the decree appealed from should be reversed, with costs; and that the cause should be remanded to the Supreme Court of the District, with directions to enter a decree establishing an equitable lien upon the property mentioned in the proceedings to the amount of $400, and for such further proceedings, orders, and decrees as may be right and proper to enforce the same. And it is so ordered. Reversed.